United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2689
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Shawon McBride,                         *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 14, 2011
                                Filed: June 8, 2011
                                 ___________

Before SMITH, GRUENDER, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Shawon McBride pleaded guilty to possessing with intent to distribute five or
more grams of crack cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1).
McBride moved to continue his original sentencing date based upon proposed changes
in the law that would lower the statutory penalties for crack cocaine offenders. The
district court1 granted McBride's first request to continue the sentencing hearing but
denied his second request for a continuance. The court sentenced McBride to 60
months' imprisonment. Thereafter, the Fair Sentencing Act of 2010 (FSA) became

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
law, "which reduces the existing sentencing disparity between crack-cocaine and
powder-cocaine offenses." United States v. Orr, 636 F.3d 944, 947 (8th Cir. 2011).
McBride appeals, arguing that (1) the FSA retroactively applies to him because the
mandatory minimum sentence he is serving no longer furthers a valid legislative
purpose, (2) equal protection principles require retroactive application of the FSA, and
(3) the district court abused its discretion in denying his second request for a
continuance.

                                     I. Background
       McBride entered into an agreement with the government to plead guilty to
possessing with intent to distribute five or more grams of crack cocaine, in violation
of §§ 841(a)(1) and (b)(1). The parties agreed that McBride should be held responsible
for 20 to 35 grams of crack cocaine. At the time of McBride's offense, possessing with
intent to distribute five or more grams of crack cocaine was subject to a statutory
minimum sentence of five years' imprisonment and a statutory maximum sentence of
40 years' imprisonment. In his plea agreement, McBride confirmed his understanding
that pleading guilty "exposed [him] to imprisonment of 5 to 40 years." The district
court accepted McBride's guilty plea but deferred approval of the plea agreement
pending review of the presentence report (PSR).

       The PSR held McBride responsible for 24 grams of crack cocaine and
calculated a base offense level of 26 under the drug-quantity table of the Sentencing
Guidelines. U.S.S.G. § 2D1.1(c)(7) (2009). After applying a three-level credit for
acceptance of responsibility under U.S.S.G. § 3E1.1, the PSR calculated a total
offense level of 23. With a criminal history category of III, McBride's advisory
Guidelines range was 57 to 71 months' imprisonment. But, in light of the five-year
statutory minimum sentence applicable to McBride, his Guidelines range was
effectively 60 to 71 months' imprisonment.




                                          -2-
       McBride moved to continue the original sentencing date of May 10, 2010,
citing recent legislation passed by the United States Senate that would increase the
threshold quantity of crack cocaine triggering a five-year statutory minimum sentence
from five grams to 28 grams. McBride asserted that "if the law changes regarding the
triggering drug quantity for such offenses, [he] would likely be at 0 to 20 year offense
as opposed to the present 5 to 40 year offense applicable in this case." The district
court granted McBride's motion, setting the new sentencing date for June 28, 2010.

      On June 23, 2010, McBride moved to continue the rescheduled sentencing date
for 60 days, again citing the impending change to the statutory sentencing scheme
applicable to his offense. The district court denied the motion.

       At sentencing, the district court accepted the plea agreement and adopted the
facts and Guidelines calculations set forth in the PSR. The court stated that McBride's
Guidelines range was 60 to 71 months' imprisonment. McBride's counsel agreed with
the probation department and the government, per the plea agreement, that a 60-month
sentence was "an appropriate sentence under the circumstances of this case." But
counsel expressed his "hop[e] that ultimately Congress changes the crack cocaine
guidelines and statutory mandatory minimums." Counsel informed the court that
McBride would "probably take an appeal just in the hopes of keeping this case alive
and hopefully getting the benefit of a law change at some point down the road."
According to counsel, if Congress changed the law, such change would pose "some
interesting questions" as to "whether it would be retroactive or not." Counsel asked
the district court to impose a "low end sentence" of 60 months' imprisonment, and the
district court did so. After McBride's sentencing, the FSA became law.

                                     II. Discussion
       McBride makes three arguments on appeal. First, he argues that the FSA, which
eliminated the five-year minimum sentence for offenses involving five or more, but
less than 28, grams of crack, should be applied retroactively to him. McBride contends

                                          -3-
that the pre-FSA sentencing scheme to which he is subject no longer "furthers any
legislative purpose" and "is at odds with a changed constitutional landscape." Second,
he asserts that the general savings statute, 1 U.S.C. § 109, "must be interpreted
consistent with the Equal Protection directive that all persons similarly situated should
be treated alike" and that this directive requires applying ameliorative changes in
sentencing law that decrease punishment to all cases pending on direct appeal. Finally,
McBride contends that the district court abused its discretion in denying his second
motion for a continuance so that he could receive the benefit of an imminent change
in the law regarding the crack cocaine quantities.

       Our precedent forecloses McBride's argument that the Fair Sentencing Act
applies retroactively. See, e.g., Orr, 636 F.3d at 958 ("Thus, as we have previously
recognized, Congress expressed no desire in the FSA that the law be applied
retroactively, and consequently the federal Savings Statute clearly forecloses Orr's
argument for retroactive application.") (citing United States v. Brewer, 624 F.3d 900,
909 n.7 (8th Cir. 2010) ("[B]ecause the Fair Sentencing Act contains no express
statement that it is retroactive, . . . the 'general savings statute,' 1 U.S.C. § 109,
requires us to apply the penalties in place at the time the crime was committed.")).

       And, as to McBride's argument that the Equal Protection Clause requires
retroactive application of the Fair Sentencing Act, the Seventh Circuit recently
explained:

      [I]n the absence of a clear congressional mandate—and the Act says
      nothing about retroactivity—the savings statute applies to penalty
      amendments. United States v. Stillwell, 854 F.2d 1045, 1048 (7th Cir.
      1988). Moreover, courts have long and uniformly rejected
      equal-protection challenges to the 100:1 crack-powder sentencing
      disparity. See, e.g., United States v. Burgos, 94 F.3d 849, 876–77 (4th
      Cir. 1996) (en banc); United States v. Byse, 28 F.3d 1165,1168–71 (11th
      Cir. 1994); United States v. Singleterry, 29 F.3d 733, 740 (1st Cir. 1994);


                                          -4-
      United States v. Angulo-Lopez, 7 F.3d 1506,1508–09 (10th Cir. 1993);
      United States v. Lawrence, 951 F.2d 751, 753–56 (7th Cir. 1991).

United States v. Robinson, 405 F. App'x 72, 73 (7th Cir. 2010) (unpublished order).

       In Robinson, the Seventh Circuit also rejected the defendant's "second, related
equal-protection argument . . . that he merits retroactive relief because he is
constitutionally indistinguishable from defendants sentenced after the Act's
enactment." Id. In that case, the defendant, like McBride, based his argument
primarily on Griffith v. Kentucky, 479 U.S. 314 (1987). Id. The Seventh Circuit found
Griffith inapposite, explaining that Griffith

      involves the retroactive application to a pending appeal of a Supreme
      Court decision (in that case, Batson v. Kentucky, 476 U.S. 79, 106 S. Ct.
      1712, 90 L. Ed. 2d 69 (1986)) that established new criminal procedural
      rights. [The defendant] has offered nothing to suggest that Griffith
      applies equally to amendments to legislation that alter penalties but
      create no new rights, procedural or otherwise.

Id.

     Like the Seventh Circuit in Robinson, we reject McBride's equal-protection
arguments.

       Finally, we hold that the district court did not err in denying McBride's second
"motion to continue sentencing until Congress acted on pending legislation that would
reduce the sentencing disparity between crack and powder cocaine offenses." United
States v. Spires, 628 F.3d 1049, 1055 (8th Cir. 2011).

      Even assuming the district court erred when it denied [McBride's]
      motion for a continuance, [McBride] cannot show prejudice. Although
      Congress did in fact pass the Fair Sentencing Act of 2010, Pub. L.

                                         -5-
      111-220, 124 Stat. 2372 (Aug. 3, 2010) after [McBride's] sentencing, the
      Act is not retroactive and [McBride] is thus subject to the penalties in
      place at the time he committed the crimes at issue in this case.

Id.

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                        -6-